Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 1 of 16

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

v, : Case: 1:19-mc~00010
: Assigned To : Friedman, Paul L.
COLLEEN STEVENSON’ : Assign. Date : 1/24!2019

Also known as “Colleen Home’,, Description: |NFORMAT|ON (A)

l)efendants. :
: F I L E D
,IAN 24 2019

GOVERNMENT’S NOT[CE ()F Cierk, U.S. District and
DEFERREI) PROsECUTIoN Ac REEMENT B‘”"“"'P“““ C°““S

 

The United States of Arneriea, by and through its attorney, the United States Attorney for
the District of`Columbia, respectfully submits this Notice ol`Del`erred Prosecution Agrecment.

l. The government hereby provides notice to the Court that the parties have agreed to enter
into a Det`erred Prosecution Agreement concerning the government’s prosecution of Dct`endant
Colleen Stevenson, also known as “Colleen Horne," in CR: 18-18?` (I’Ll*`)).l A copy of" the
Agreernent and accompanying Statement of Offense, Which applies to Del"endant Collecn
Stevenson only, accompany this liling as lilxhibit l and Exhibit 2. A signed copy ol`all documents

Will be provided to the Court at any hearing on this matter.

 

' A copy ofthe search warrant and affidavit for the warrant accompanies this filing as an cxhibit.

l

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 2 of 16
WHEREFORE, thc government makes notice as noted above.

Respeetl`ully suhmitted.

JESSIE K. LIU
United States Attorney

D.C. Bar No. 4?284'§"
BY: jr

"'KENNE'I‘i-I F. leT'rEb-/
Assistant United States Attorney
IJ.C. Bar No. 430-346
555 Fourth Street. N.W.. #4|(}6
Washington, D.C. 2(}530
(202) 252-?'}"22 (oi`fice)

l-J

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 3 of 16

EXHIBIT 1

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 4 of 16

UNlTED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBlA

UNlTED STATES OF AMERICA

: Case: 1 :19-mc-00010
v. : Assigned To : Friedman, Pau| L.
: Assign. Date: 1/24/2019
COLLEEN STEVENSON, : Description: lNFORMAT|ON (A)

also known as “Colleen Horne,”

Defendant.

DEFERRED PROSECUTION AGREEMENT

Defendant Colleen Stevenson, with her undersigned representative granted authority by the
Defendant, and the United States Attorney’s Oftice for the District of Columbia (the “Oft'lce”),
enter into this deferred prosecution agreement (the “Agreement”). The terms and conditions of
this Agreement are as follows:

Criminal Indictment and Acceptance of Responsibiligy

l. The Defendant Colleen Stevenson, also known as “Colleen Horne,” acknowledges
and agrees that the Offlce has filed an Indictment in the United States District Court for the District
of Columbia charging the Defendant with Unlawful Possession with Intent to Distribute
Marijuana, in violation of Title 21 U.S.C. § 84l(a)(l) and 84l(b)(l)(D), Using, Carrying, and
Possessing a Firearm During a Drug Trafticking Offense, in violation of Title 18 U.S.C. §
924(c)(1), and Unlawful Possession of a Firearm with an Obliterated Serial Number, in violation
of Title 18 U.S.C. § 922(k).

2. The Defendant admits, accepts, and acknowledges that she is responsible under

United States law for the acts charged in the Indictment, and as set forth in the Statement of Offense

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 5 of 16

attached hereto as Attachment A and incorporated by reference into this Agreement, and that the
allegations described in the Indictment with respect to the facts described in Attachment A are true
and accurate. Should the Oftice pursue the prosecution that is deferred by this Agreement, the
Defendant stipulates to the admissibility of the Statement of Offense in any proceeding, including
any trial, guilty plea, or sentencing proceeding, and will not contradict anything in the Statement
of Oft`ense at any such proceeding,
Term of the Agreement
3. This agreement is binding on both the Defendant and the Of`iice from the time that
the parties enter into the agreement until the conclusion of Christopher Stevenson’s, the co-
defendant’s, matter.
Relevant Considerations
4. The Oft`lce enters into this Agreement based on the individual facts and
circumstances presented by this case and the Defendant. Among the factors considered were the
following:
a. The Defendant’s willingness to acknowledge and accept responsibility for
her own actions;
b. The Defendant’s lack of a criminal history; and

c. The evidence of guilt against the co-det`endant, Christopher Stevenson (CR:
18-187-01 (PLF)).

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 6 of 16

Future Coogeration and Disclosure Reguirements

5. The Defendant shall cooperate fully with the Off1ce in any and all matters relating
to the conduct described in Attachment A as well as any other conduct related to the possession
and distribution of narcotics, including marijuana, and the possession and distribution of firearms
in the current prosecution before the United States District Court for the District of Columbia in
CR: 18-187 (PLF). The Defendant agrees that cooperation pursuant to this paragraph shall include,
but not be limited to, the following:

a. The Defendant shall truthfully disclose all factual information related to the
underlying conduct described in Attachment A and, if required, testify to all factual information
related to that conduct. The Defendant shall also disclose any information that comes to her
attention regarding conduct related to the underlying conduct in Attachment A, including
knowledge that her co-defendant, Christopher Stevenson, has previously engaged, or is engaging,
in narcotics possession or distribution, or knowledge that Christopher Stevenson has previously
engaged, or is engaging, in firearms possession or distribution,

b. The Defendant shall waive any marital or spousal privilege concerning
Christopher Stevenson for purposes of entering into the Deferred Prosecution Agreement with the
United States.

Conditional Release from Liabilit!

6. Subject to Paragraphs 1-4, the Office agrees, except as provided herein, that it will
dismiss the Indictment against the Defendant relating to the conduct described in the Statement of
Offense, attached hereto as Attachment A. 'I`he Offlce, however, may use any information related
to the conduct described in the attached Statement of Offense against the Defendant: (a) in a

prosecution for perjury or obstruction of justice; (b) in a prosecution for making a false statement;
3

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 7 of 16

(c) in a prosecution or other proceeding relating to any crime of violence; or (d) in a prosecution
or other proceeding relating to a violation of any provision of Title 26 of the United States Code.
a. This Agreement does not provide any protection against prosecution for any
future conduct by the Defendant.
Deferred Prosecution

7. In consideration of the past and future cooperation of the Defendant described in
Paragraphs l-5 above; the Offlce agrees that any prosecution of the Defendant for the conduct set
forth in the attached Statement of Offense, and for the conduct that the Defendant disclosed to the
Offlce prior to the signing of this Agreement, be and hereby is deferred for the Terrn of this
Agreement.

8. The Office further agrees that if the Defendant fully complies with all of its
obligations under this Agreement, the Oftice will not continue the criminal prosecution against the
Defendant described in Paragraph 5 and, at the conclusion of the Term, this Agreement shall
expire. The Ofiice shall seek dismissal of the criminal Indictment filed against the Defendant
described in Paragraph 1, and agrees, absent a violation of the agreement, not to file charges in the
future against the Defendant based on the conduct described in this Agreement and Attachment A.

Breach of the Agreement

9. lf, during the Term of this Agreement, the Defendant (a) commits any felony under
United States federal law; (b) provides in connection with this Agreement deliberately false,
incomplete, or misleading infonnation; (c) fails to cooperate as set forth in Paragraphs 1-6 of this
Agreement; or (d) otherwise fails specifically to perform or to fulfill completely each of the
Defendant’s obligations under the Agreement, the Defendant shall thereafter be subject to

prosecution for any federal criminal violation of which the Office has knowledge, including, but
4

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 8 of 16

not limited to, the charges in the Indictment described in Paragraph l, which may be pursued by
the Oftice in the United States District Court for the District of Columbia or any other appropriate
venue. Determination of whether the Defendant has breached the Agreement and whether to
pursue prosecution of the Defendant shall be in the Office’s sole discretion. Any such prosecution
may be premised on information provided by the Defendant. Any such prosecution relating to the
conduct described in the attached F actual Statement or relating to conduct known to the Oftice
prior to the date on which this Agreement was signed that is not time-barred by the applicable
statute of limitations on the date of the signing of this Agreement may be commenced against the
Defendant, notwithstanding the expiration of the statute of limitations between the signing of this
Agreement and the expiration of the Term plus one year. Thus, by signing this Agreement, the
Defendant agrees that the statute of limitations with respect to any such prosecution that is not
time-barred on the date of the signing of this Agreement shall be tolled for the 'l`erm plus one year.
In addition, the Defendant agrees that the statute of limitations as to any violation of Title 21 U.S.C.
§ 841(a)(1), 84l(b)(l)(D), Title 18 U.S.C. § 924(c)(l), and Title 18 U.S.C. § 922(k) that occurs
during the Tenn will be tolled from the date upon which the violations occur until the date upon
which the Office is made aware of the violation.

10. In the event the Ofiice determines that the Defendant has breached this Agreement,
the Ofiice agrees to provide the Defendant with written notice of such breach prior to instituting
any prosecution resulting from such breach. Within thirty days of receipt of such notice, the
Defendant shall have the opportunity to respond to the Ot`flce in writing to explain the nature and
circumstances of such breach which explanation the Offlce shall consider in determining whether

to pursue prosecution of the Defendant.

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 9 of 16

ll. ln the event that the Oftice determines that the Defendant has breached this
Agreement: (a) all statements made by, or on behalf of, the Defendant to the Office or to the Court,
including the attached Statement of Offense, and any testimony given by the Defendant before a
grand jury, a court, or any tribunal, or at any legislative hearings, whether prior or subsequent to
this Agreement, and any leads derived from such statements or testimony, shall be admissible in
evidence in any and all criminal proceedings brought by the Offlce against the Defendant; and (b)
the Defendant shall not assert any claim under the United States Constitution, Rule ll(f) of the
Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or any other
federal rule that any such statements or testimony made by or on behalf of the Defendant prior or
subsequent to this Agreement, or any leads derived therefrom, should be suppressed or are
otherwise inadmissible

12. The Defendant acknowledges that the Oftice has made no representations,
assurances, or promises concerning what sentence may be imposed by the Court if the Defendant
breaches this Agreement and this matter proceeds to judgment The Defendant further
acknowledges that any such sentence is solely within the discretion of the Court and that nothing
in this Agreement binds or restricts the Court in the exercise of such discretion.

Limitations on Binding Effect of Agreement

13. This Agreement is binding on the Defendant and the Office but specifically does
not bind any other component of the Department of Justice, other federal agencies, or any state,
local or foreign law enforcement or regulatory agencies, or any other authorities.

me
14. Any notice to the Office under this Agreement shall be given by personal delivery,

overnight delivery by a recognized delivery service, or registered or certified mail, addressed to
6

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 10 of 16

Jessie K. Liu, United States Attomey for the District of Columbia, 555 4th Street, N.W.,
Washington, D.C. 20530, or her duly appointed representative, Assistant United States Attomey
Kenneth F. Whitted. Any notice to the Defendant under this Agreement shall be given by personal
delivery, overnight delivery by a recognized delivery service, or registered or certified mail,
addressed to the Defendant’s home address or the defendant’s legal counsel, Kira Anne West, 1325
G Street, N.W., Suite 500, Washington, D.C. 20005. Notice shall be effective upon actual receipt
by the Office or the Defendant.
_CLMBM

15. This Agreement sets forth all the terms of the agreement between the Defendant
and the Office. No amendments, modifications or additions to this Agreement shall be valid unless
they are in writing and signed by the Office, the attorneys for the Defendant and a duly authorized

representative of the Defendant.

 

 

AGREED:

FOR DEFENDANT:

Date: By:
Colleen Stevenson
Defendant

Date: By:
Kira Anne West

Counsel for Defendant

FOR THE UNlTED STATES ATTORNEY’S OFFICE:
7

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 11 of 16

JESSIE K. LIU
United States Attomey

Date: BY:

 

Kenneth F. Whitted
Assistant United States Attomey

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 12 of 16

EXHIBIT 2

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 13 of 16

UNlTED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNlTED STATES OF AMERICA
v.

Misc. No.

COLLEEN STEVENSON,
also known as “Colleen Horne,”

Defendant.

STATEMENT OF OFFENSE IN SUPPORT OF

DEFERRED PROSECUTION AGREEMENT §ATTACHMENT A)

The Govemment and Defendant Colleen Stevenson, also known as “Colleen Horne,”
hereby stipulate as follows:i

Colleen Stevenson was legally married to the co-defendant, Christopher Stevenson (CR:
18-187-01 (PLF)), on or about July 9, 2013, in the city of Upper Marlboro and the State of
Maryland. Colleen Stevenson has remained married to Christopher Stevenson since that date,
including on the date of July 26, 2017; however, they remain separated and divorce proceedings
have been filed.

Colleen Stevenson has three children with Christopher Stevenson, that is, K’Aden with a
date of birth in April 2010, Kamiyah with a date of birth in August 2012, and Kalib with a date of
birth in January 2015.

On July 26, 2018, Colleen Stevenson lived with her husband Christopher Stevenson at the

address of 239 56“‘ Street, Noitheast, Washington, D.C. Colleen Stevenson began living at that

 

l Colleen Stevenson agrees to testify in accordance with the facts set out in this Statement of Offense and
agrees that all of the fact set out in this Statement of Offense are true to the best of her knowledge.
l

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 14 of 16

address with Christopher Stevenson in or about August 2012.

Colleen Stevenson is aware that on July 26, 2017, law enforcement officers made a traffic
stop of a silver Acura bearing Washington, D.C., license plate ENV2293. Christopher Stevenson
was driving that vehicle at the time of the stop and his two minor children were inside the vehicle.
Officers recovered 404.2 grams of marijuana from inside a black backpack in the front, passenger’s
seat of the car as well as $370.00 in United States currency. Officers further recovered $620 in
United States currency from the defendant’s person during the traffic stop.

Law enforcement officers subsequently executed a search warrant at 239 56‘h Street,
Northeast, Washington, D.C. During execution of the warrant, Colleen Stevenson is aware that law
enforcement seized a Glock 29, lO-millimeter, sami-automatic handgun with serial number
TWM364, a Ruger, SR9c, 9-millimeter, semi-automatic handgun with serial number 333-53174,
and a Taurus PTl ll G2, 9-millimeter, semi-automatic handgun without a serial number. Colleen
Stevenson is also aware that law enforcement seized approximately $57,870.00 in United States
currency and approximately 55 kilograms (121 pounds) of marijuana, including three large duffel
bags containing marijuana inside of Colleen Stevenson’s bedroom closet.

On July 26, 2017, Colleen Stevenson resided at 239 56th Street, Northeast, Washington,
D.C. along with her husband, Christopher Stevenson, The only other individuals residing at the
house were the defendants’ minor children. The house had two upstairs bedrooms, one for the
children, and one master bedroom with two bedroom closets. At the time the search warrant was
executed on the house, Colleen and Christopher Stevenson were estranged and sleeping in separate
areas of the house, Christopher Stevenson slept in the master bedroom where officers recovered
the marijuana and firearms in this case. Colleen Stevenson slept on the sofa downstairs, but

accessed her bedroom closet in the master bedroom every day in order to retrieve clothing.
2

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 15 of 16

Colleen Stevenson was aware of the presence of three large duffel bags in her closet and
believed that Christopher Stevenson placed them there. No other person maintained any items in
the master bedroom other than Colleen Stevenson and Christopher Stevenson in July 2017, and
Colleen Stevenson was not aware that marijuana was contained inside the duffel bags on July 26,
2017.

Colleen Stevenson and Christopher Stevenson both maintained approximately ten
marijuana plants in their home. Colleen Stevenson was aware that Christopher Stevenson used the
marijuana from those plants to make marijuana edibles that he would distribute to others.

Colleen Stevenson is aware of a prior incident in which Christopher Stevenson purchased a
firearm and asked her to register it under her name. That conduct occurred in approximately
October 2015. Colleen Stevenson did not register the firearm and returned it to Christopher
Stevenson. Colleen Stevenson is also aware of a prior incident in which her four-year-old daughter
stated that she had seen her father, Christopher Stevenson, with a firearm. That conduct occurred
in or about .luly 2017. Colleen Stevenson was not aware of the presence of the firearms in the
master bedroom on July 26, 2017.

Colleen Stevenson acknowledges that on July 26, 2017, she and her husband, Christopher
Stevenson, owned a silver in color Acura bearing Washington, D.C., license plate ENV2293. In
July 2018 Colleen Stevenson also knew Christopher Stevenson to own, possess, and use a black
backpack which was seized from the Acura vehicle by law enforcement on July 26, 2017.

Colleen Stevenson knowingly and intentionally waives any marital or spousal privilege
concerning Christopher Stevenson for purposes of entering into the Deferred Prosecution
Agreement with the United States. This waiver specifically includes waiving any State or federal

rights for purposes of providing testimony at any hearing, trial, or related proceeding concerning
3

Case 1:19-mc-OOOlO-PLF Document 1 Filed 01/24/19 Page 16 of 16

criminal conduct charged in CR: 18-187 (PLF).

FOR THE UNlTED STATES ATTORNEY’S OFFICE:

 

JESSIE K. LIU
United States Attomey

Date: BY:

 

Kenneth F. Whitted
Assistant United States Attomey

DEFENDANT’§ ACKNQ§YL§QQMEN l

l have read the Statement of Offense setting forth facts as to my to the Deferred Prosecution
Agreement relative to charges set forth in CR: 18-187-02 (PLF). l have discussed this Statement of
Offense fully with my attorney, Kira Anne West, Esquire. I fully understand this Statement of
Offense and I acknowledge its truthfulness, agree to it and accept it without reservation. I do this
voluntarily and of my own free will. No threats have been made to me nor am I under the
influence of anything that could impede my ability to understand this Statement of Offense fully.

Date:

 

Colleen Stevenson
also known as Colleen Home

AII_QBM‘LYLS_A§KMLWLMMENI
l have read each of the pages constituting the govemment's Statement of Offense related to
my client's Deferred Prosecution Agreement relative to charges set forth in CR: 18-187-02 (PLF).
I have reviewed the entire Statement of Offense with my client and have discussed it with him or
her fully. I concur in my client's agreement with and acceptance of this Statement of Offense.

Date:

 

Kira Anne West, Esq.
Attomey for Defendant

